In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter. Upon consideration thereof,
IT IS ORDERED by the court that an alternative writ be, and the same is hereby, granted, and the following expedited schedule is set for the presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before October 3,1994; relator shall file his brief on or before October 6, 1994; and respondents shall file their briefis) on or before October 11, 1994.
Moyer, C.J., Douglas and Pfeifer, JJ., dissent and would grant a peremptory writ.